Citation Nr: 0617348	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a higher rating for chronic prostatitis, 
currently rated at 40 percent.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case, which has been advanced on the docket, comes to 
the Board of Veteran's Appeals (Board) from a July 2004 RO 
rating decision.  By a June 2003 statement, the veteran 
requested a Board travel hearing at the local RO, it was held 
in May 2005, and its transcript is associated with the file.

During a March 2004 VA examination and at the Board hearing, 
the veteran complained of erectile dysfunction, which 
pursuant to relevant regulation, may meet the criteria for 
special monthly compensation.  As this issue has yet to be 
developed by the RO, the Board does not have jurisdiction to 
consider the issue and is referred to the RO for proper 
adjudication.  
 
During the May 2005 Board hearing, through his 
representative, the veteran withdrew his appeal for service 
connection for residuals of a right knee injury.

FINDING OF FACT

The veteran reports use of absorbent materials, which must be 
changed more than four times a day.


CONCLUSION OF LAW

The criteria for a 60 percent rating for chronic prostatitis 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.115A, 4.115B; Diagnostic Code § 7527 (2005).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for higher rating

By an October 2003 statement, the veteran filed a claim for 
an increased rating.
The veteran contends that his service-connected prostate 
disability, currently rated at 40 percent has increased in 
severity.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1, Part 4.  Regulation requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, 38 C.F.R. 4.1.  Each disability must 
be considered from the point of view of the veteran working 
or seeking work, 38 C.F.R. 4.2.  Furthermore, 38  C.F.R. § 
4.7 provides that, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet.  App. 589 
(1991).

Pursuant to the relevant rating criteria, prostate gland 
injuries, infections hypertrophy and postoperative residuals 
are to be rated as voiding dysfunctions or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115B, 
Diagnostic Code § 7527.  As the veteran is currently rated at 
40 percent, the urinary tract infection rating criteria, 
which has a highest rating of 30 percent is inapplicable.  38 
C.F.R. § 4.115A.  A 60 percent rating under voiding 
dysfunction is awarded for requiring the use of an appliance 
or the wearing of absorbent materials, which must be changed 
more than four times a day.  38 C.F.R. § 4.115A.

During a February 2005 VA examination, the veteran reported 
urinating 15 times during the day and between 13 and 14 times 
at night, incontinence, post-void dribble, urgency, and blood 
in his urine.  He further reported the use of absorbent 
material on his mattress at night to prevent possible bed-
wetting, but denied the use of an appliance.  Upon 
examination, the examiner noted complaints of  prostate pain, 
but that the prostate was firm, smooth with no nodules or 
indurations.  He diagnosed the veteran with chronic 
prostatitis.  At the May 2005 travel Board hearing, the 
veteran reported that he used Depends (absorbent material) on 
average of five or six times during a given day, and that 
some days he used more.  He further reported he urinated 
around 15 times during the day, and the same during the 
night, which caused him to wear absorbent material both 
during the day and night, but mostly at night.

Giving the benefit-of-doubt to the veteran, with no apparent 
evidence to the contrary, it is concluded that he meets the 
criteria for a 60 percent rating based on the use of 
absorbent material, which must be changed more than four 
times a day.  As such, the appeal is granted.  

II. Duty to notify and assist

Given the maximum schedular rating awarded, the Board finds 
that VA has satisfied all duties to notify and assist the 
veteran with regard to 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Any 
defect regarding notice as to the effective date for any 
disability evaluation awarded, will be rectified by the 
agency of original jurisdiction (AOJ) when effectuating the 
award.







ORDER

Entitlement to a 60 percent for a chronic prostatitis is 
granted.   





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


